DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stricker (EP 0431649; English translation relied upon for reference herein).
Claim 1:  Stricker provides a method of fabricating a catalytic reactor assembly (Fig. 1) having an outer tube (12) and an inner tube (11), the method comprising: inserting a catalyst (13) into the outer tube (paragraph [0038-0039]); inserting the inner tube through the catalyst (paragraph [0038-0039]); and radially expanding the inner tube against the catalyst (paragraph [0039; 0043] Fig. 1).
Claim 6: Stricker provides the inner tube (11) is radially expanded by forcing an expansion object (mandrels 17) through the inner tube (Fig. 1; paragraphs [0039; 0043]),
Claim 7: Stricker provides the catalyst (13) is one of an annular catalyst, a cylindrical catalyst, and a toroidal catalyst (paragraph [0041]).
Claim 8: Stricker provides the catalyst (13) comprises one or more of particulates, pellets, and a coating disposed on a support structure (paragraph [0041]).
Claim 9: Stricker provides the outer tube (12), the catalyst (13), and the inner tube (11) are concentric (Fig. 1; paragraph [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stricker (EP 0431649; English translation relied upon for reference herein) in view of Hopkins (US 3,002,269).
Claim 2: Stricker fails to disclose sealing a first end of the inner tube.
However, Bruck et al. teaches a first end of an inner tube (1A; Fig. 9; 11) is sealed when expanding it (fitting 7; Fig. 9; Col. 2 lines 27-53).
Therefore, it would have been obvious to modify the method provided by Stricker to seal a first end of the inner tube during expansion as taught by Hopkins as an alternative way to expand a tube within a tube because it is prima facie obvious to 
Claim 3: Hopkins teaches sealing the first end of the inner tube includes at least one of installing a compressing fitting (7, Fig. 9) and welding.
Claim 4: Hopkins teaches the inner tube is radially expanded by directing a pressurized fluid into a second end of the inner tube (Fig. 9; Col. 2 lines 27-53).
Claim 5: Hopkins teaches the pressurized fluid is a hydraulic fluid (Col. 2 lines 27-53).
Claim 10: Hopkins teaches sealing a first end of the outer tube (2A; Fig. 9).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claim 11-20 directed to the same invention as that of claims 1-10 of commonly assigned US Patent No. 10,549,250. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
Claim 11: See Claim 1 of ‘250.
Claim 12: See Claim 2 of ‘250.
Claim 13: See Claim 3 of ‘250.
Claim 14: See Claim 4 of ‘250.
Claim 15: See Claim 5 of ‘250.
Claim 16: See Claim 6 of ‘250.
Claim 17: See Claim 7 of ‘250.
Claim 18: See Claim 8 of ‘250.
Claim 19: See Claim 9 of ‘250.
Claim 20: See Claim 10 of ‘250.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	3/8/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726